DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
This nonfinal action is in response to the RCE filed on 02/25/21
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 
5.	Claims 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoenke (DE 72 23 023 U; English translation of the description section) in view of Henson (US 2012/0305787 A1).
Regarding claim 18, Hoenke discloses a method of disinfecting a surface [0003] comprising: 
Using a plurality of independently placeable vertical energy emitters [0003, 0012] each having a curved reflector (Fig.2:5) capable of rotating around the energy emitter to direct directing a beam of energy onto said surface for an amount of time; and
Controlling said beams with a controller [0012] to ensure that surfaces have received a sterilizing amount of energy.
	Hoenke appears silent to teach the steps of determining minimum amount of energy; calculating a total amount of energy received by a surface; determining the distance of each emitter to the surface; and the controller automatically adjusts a direction and/or rotations speed of the beams to insure the total amount is greater than or equal to the minimum amount.
	Henson discloses a method of disinfecting surfaces using UV-C light [0001] using plurality of independent emitters (Fig.7:10’) where the location of each of the emitters is strategically determined ([0052-0055]; i.e., determining the locations of each emitter) in order to obtain the fluence level required to disinfect the room [0054]. Furthermore, Henson discloses determining a minimum amount of energy [0035] and calculating the total amount of energy [0054] in order to selectively enable UV-C light emitting sources to radiate UV-C light into the area to disinfect the surfaces located within the area 
Regarding claim 19, Hoenke appears silent to using scanners to measure the distance between each emitter to a surface.
Henson discloses a method of disinfecting surfaces using UV-C light [0001] using plurality of independent emitters (Fig.7:10’) where the location of each of the emitters is strategically determined ([0052-0055]; i.e., determining the locations of each emitter) in order to obtain the fluence level required to disinfect the room [0054]. Furthermore, Henson teaches measuring the distance between the ULA lamp and the surface being disinfected [0054]. Henson is deemed to use scanners to determine the value for each ULA lamp. The claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention to add the step of determining the locations of the emitters to Hoenke method in order to obtain the fluence level required to disinfect the room; and to determine/calculate the minimum and the total amount of energies in order to selectively enable UV-C light emitting sources to radiate UV-C light into the area to disinfect the surfaces located within the area.
Regarding claims 20-21, Hoenke appears silent to teach changing the rate of rotation of the reflectors that changes the rotation of the beams.
.
6.	Claims 2-4, 6-12 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoenke (DE 72 23 023 U; English translation of the description section) in view of Henson (US 2012/0305787 A1), and further in view of Klein et al. (US 2013/0126760 A1).
Regarding claims 2 and 10, Hoenke discloses a method of disinfecting a designated area [0003] comprising:
Placing a plurality of independently placeable, vertically elongated energy emitters [0003] in said designated area, each having a vertically elongated rotatable [0011] reflector (Fig.2:5) that curves around its emitter, can rotate completely around the emitter (see the two positions of reflector 5 in closed and open positions as shown in Figures 1a and 1b), and can change a direction energy is emitted from said emitters;
Controlling [0009 and 0012] said reflectors to ensure surfaces in said designated area [0003] receive a minimum exposure time (the method of Hoenke inherently disinfect surfaces  and air within operating theaters over time intervals) in which energy from at least one of said emitters is directed onto said surfaces to disinfect said surfaces;

directing [0011 and 0026] said beams onto surfaces to ensure surfaces in said designated area receive a minimum exposure time in which energy from at least one of said emitters is directed onto said surfaces to disinfect said surfaces; and
Wherein said beam is created by a plurality of curved reflectors (Fig.2:5) associated with said plurality of emitters such that each of the plurality of emitters has a curved reflector that can rotate completely (see the two positions of reflector 5 in closed and open positions as shown in Figures 1a and 1b) around the energy emitter (Fig.1:6).
Hoenke appears silent to teach the steps of using sensors equipped to each emitter to determine locations of the other emitters, using a sensor that measures distances to other objects in the area and to each of the plurality of emitters, and controlling the reflectors by varying a rotation speed and/or rotation ranges while the reflectors are rotating based on the distances.
Henson discloses a method of disinfecting surfaces using UV-C light [0001] using plurality of independent emitters (Fig.7:10’) where the location of each of the emitters is strategically determined ([0052-0055]; i.e., determining the locations of each emitter) in order to obtain the fluence level required to disinfect the room [0054]. Furthermore, Henson discloses determining a minimum amount of energy [0035] and calculating the total amount of energy [0054] in order to selectively enable UV-C light emitting sources to radiate UV-C light into the area to disinfect the surfaces located within the area [0013]. The combined Hoenke method provide a controller that automatically adjusts a direction and/or rotations speed of the beams in order to selectively enable UV-C light emitting sources to radiate UV-C light into the area to disinfect the surfaces located within the area. Therefore, the claimed invention as a 
As to the newly added limitation of using a sensor to measure distances to other objects in the area and to each of the plurality of emitters to determine locations of the other emitters; Henson discloses entering the pre-calculated positions of each emitter into the programmable logic controller ([0039 and 0045]; Figures 13 and 18-21), and that the various ultraviolet light emitting assemblies wirelessly communicate with the control station [0038]. In addition, Henson teaches including a UV sensor with each ultraviolet light emitting assembly (Fig.2:44). Therefore, Henson does teach the step of determining the locations of each of the emitters.
The combined Henson method appears silent to disclose using position sensors associated with each emitter.
One skilled in the art would readily substitute the step of entering the pre-calculated positions of each emitter with position sensors in order to provide a UV surface disinfection system comprising a plurality of independently placeable and independently controllable surface disinfection units controlled by a single remote control console [0012]. Therefore, the claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention to add position sensors to each UV emitter of the combined Henson method in order to provide an independently placeable and independently controllable surface disinfection units controlled by a single remote control console.
Klein et al. teaches placing multiple UV sensors in a room to be disinfected (Fig.6; [0030-0031]) in association with UV satellite units (Fig.6:15) so that each piece of patient furniture can have integral UV sensors that allow for an appropriate amount of UV illumination to be received [0039]. The claimed 
Regarding claims 3-4 and 11-12; Hoenke does not explicitly teach that all of the surfaces receive approximately equal energy amounts. 
Hoenke does teach placing multiple sterilizing lamps in operating theaters [0003 and 0012] to focus on a specific point in the room. However, one of ordinary skill in the art would readily recognize that in order to sterilize surgical suites efficiently one needs to insure that all the surfaces within the surgical rooms are sterilized. Sterilizing all surfaces with approximately equal UV energy would insure that all pathogens on the surfaces within surgical suites are eliminated. The claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention to change Hoenke UV irradiation method to sterilize all surfaces within surgical suites using approximately equal energy amount in order to insure all pathogens on the surfaces within surgical suites are eliminated.
Regarding claims 7 and 15, Hoenke discloses changing positions of said reflectors [0011] to direct energy onto surfaces in said designated area.
Regarding claims 9 and 17, Hoenke discloses changing a shape (Fig.2:4 and 4’) of said reflectors that inherently results in changing a focus of said beam energy emitted from said emitters.
Regarding claims 8 and 16, Hoenke appears silent to teach changing the rate of rotation of the reflectors that changes the rotation of the beams.
However, one of ordinary skill in the art would readily recognize to increase or decrease the rate of rotation of Hoenke reflectors when disinfecting small or large surgical suites. And furthermore, one of ordinary skill in the art would readily recognize increasing or decreasing the 
Regarding claims 6 and 14 Hoenke appears silent to teach changing the rate of rotation of the reflectors that changes the rotation of the beams.
However, one of ordinary skill in the art would readily recognize to increase or decrease the rate of rotation of Hoenke reflectors when disinfecting small or large surgical suites. And furthermore, one of ordinary skill in the art would readily recognize increasing or decreasing the rate of rotation of Hoenke reflectors depending on the degree of sterilization intended. For example, larger lightly contaminated surgical suites would require higher rates of rotations verses smaller heavily contaminated surgical suites. Therefore, the claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention to change Hoenke rate of rotations to higher or lower values in order to insure all pathogens on the surfaces within surgical suites are eliminated.
Response to Arguments
7.	Applicant’s arguments and amendments see the RCE and Remarks section, filed on 01/15/21, with respect to the rejections of claims 2-4, 6-12, and 14-21 under anticipation by Hoenke and obviousness over Hoenke in view of Henson have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of obviousness rejections are made in view of Henson and Klein et al. 

-	On pages 6-7 of the Remarks section, Applicant argues that Hoenke does not begin to contemplate the complex task of normalizing exposure times as explained in the application specification; and that Henson does not discloses forming or controlling beams.
The examiner respectfully disagrees. Hoenke discloses placing vertically on walls multiple emitters [s003 and 0012] that are elongated (the length of reflector 5 is longer than its width). The reflector (Fig.1a:5) can rotate completely around the emitter (see the two positions of reflector 5 in closed and open positions as shown in Figures 1a and 1b).
With respect to Applicant argument with regard to normalizing exposure times, Hoenke does teach placing multiple sterilizing lamps in operating theaters [0003 and 0012] to focus on a specific point in the room. However, one of ordinary skill in the art would readily recognize that in order to sterilize surgical suites efficiently one needs to insure that all the surfaces within the surgical rooms are sterilized. Sterilizing all surfaces with approximately equal UV energy would insure that all pathogens on the surfaces within surgical suites are eliminated. The claimed invention as a whole would have been obvious to one of ordinary skill in the art at the time of the invention to change Hoenke UV irradiation method to sterilize all surfaces within surgical suites using approximately equal energy amount in order to insure all pathogens on the surfaces within surgical suites are eliminated.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798